Citation Nr: 0005981	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-12 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for burn 
scars of the right thigh and leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1943 to 
April 1946.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued a noncompensable evaluation for burn scars of the 
right thigh and leg.


In his notice of disagreement as to the issue certified for 
appeal, the veteran stated that, "I want to have my teeth 
looked at."  He referred to the removal of certain healthy 
teeth during service in order to treat a cyst of the jaw.  A 
review of the record discloses that service connection for a 
radicular cyst of the right mandible was denied by rating 
decisions entered in the late 1940's.  It appears that the 
veteran may be seeking to reopen a claim of entitlement to 
service connection for a dental condition, claimed as loss of 
teeth from inservice surgery to treat a cyst of the jaw.  
This matter has not been developed for appeal and is referred 
to the RO for any action deemed appropriate.



FINDING OF FACT


Burn scars of the right thigh and leg are asymptomatic and do 
not involve an area approximately one square foot.



CONCLUSION OF LAW

A compensable rating for burn scars of the right thigh and 
leg is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.31 and 4.118 Diagnostic Codes 7802, 
7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Copies of service medical records reveal that the veteran was 
hospitalized during January 1945 for treatment of an acute 
abscess of the right mid-thigh, laterally.  He was also was 
hospitalized during January 1946 for treatment of injuries, 
including a second degree burn of the right leg, accidentally 
incurred when he was burned with a hot water bottle.  

An examination was performed in April 1946 for service 
separation.  It was found that the veteran had multiple 
purple burn scars on the medial side of the right leg and 
thigh.

A VA examination was conducted in November 1981.  It was 
found that the joints had normal range of motion.  Varicose 
veins were seen in both lower extremities.  There were 
multiple burn scars of the medial side of the right thigh, as 
well as a few small scars of the lower third of the right 
thigh.  Burn scars were smooth, superficial, pale and not 
attached.  The examiner commented that burn scars were soft 
and superficial and did not seem to be involved with varicose 
veins.  The diagnosis was multiple burn scars of the right 
leg, healed.

A hearing was held before a rating panel at the RO in May 
1982.  In testimony, the appellant described a motorcycle 
accident in service which resulted in leg injuries and which 
necessitated hospitalization.  He related that a plastic boot 
was placed over the right leg; that hot water was applied to 
the injury site; that blistering of the leg was discovered 
after the boot was removed; that the blisters had to be 
drained; and that he was in the hospital for three to four 
weeks, on crutches, until the burn healed.  He indicated that 
he had phlebitis and experienced swelling of the legs, for 
which he wore support hose.  

A VA examination was performed in November 1998.  Color 
photographs of the veteran's lower extremities accompany the 
examination report.  The veteran noted that he had a burning 
and itching sensation of the legs, as well as lower extremity 
swelling, predominantly affecting the left leg.  He denied 
skin grafting.  He indicated that it had taken about one year 
for burn scars to heal and that the scars were red until a 
few years before; however, scars had reportedly faded over a 
period of fifty yeas.  He stated that he had extensive 
problems with flaking and dry desquamation of the skin, which 
he attributed to the use of elastic hose for varicosities.

The examiner noted that the veteran ambulated the length of 
the hallway to the examination room, approximately 150 feet, 
without distress, use of assertive devices, or alterations of 
gait.  On clinical inspection of the lower extremities, it 
was difficult to locate the areas of the previous burn.  
There was an area encompassing the distal portion of the 
medial right thigh, with a total area of approximately 2 x 2 
cm, and in this area, were three to four well-healed, 
nontender, nonfixated, nonerythematous scars which were 1.5 
cm or less.  With respect to the lower leg, the examiner 
commented that it was exceedingly difficult to locate any 
scarring as the veteran had prominent vasculature.  Dry 
desquamation was noted.  The diagnosis was well-healed burn 
scars of the right leg.

An informal hearing presentation was made by the veteran's 
representative in December 1999.  The representative 
requested application of 38 C.F.R. § 3.321(b)(1).

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

A ten percent rating is warranted for second degree burns 
involving an area or areas approximating 1 square foot (0.1 
square meter).  38 C.F.R. § 4.118, Diagnostic Codes 7802 
(1999).  A ten percent rating is also provided for scars 
which are poorly nourished with repeated ulceration, or which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  

Scars may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The appellant asserts that a higher rating should be assigned 
for burn scars of the right leg and thigh.  The medical 
evidence discloses that several scars, from a second degree 
burn, are located over portions of the right leg and thigh.  
The total area covered by second degree burn scars is much 
less than required for assignment of a 10 percent rating 
under Diagnostic Code 7802.  Moreover, the scars are all 
well-healed and do not adhere to underlying tissue, nor are 
the scars poorly nourished, ulcerated, tender or painful.  
They do not meet the requirements for a 10 percent rating 
under Diagnostic Code 7803 or 7804.  Additionally, there is 
no indication from the objective evidence that burn scars in 
any way impede motion or function of the right lower 
extremity.  There is no functional loss of the body part 
affected by scarring and, accordingly, no basis is provided 
for assignment of compensable rating under Diagnostic Code 
7805.  In reaching its determination that a higher rating is 
not warranted, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).

The RO has cited the provisions of 38 C.F.R. § 3.321(b) in 
the statement of the case, and it appears to have determined 
that an extraschedular rating is not warranted for the 
veteran's service-connected burn scars of the right leg and 
thigh.  The Board concurs with that determination.  In this 
regard, the Board has considered the complete history of the 
disability in question, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  In this regard, there is no 
evidence of frequent periods of hospitalization resulting 
from the service-connected disability.  As well, there is no 
evidence of marked interference with employment (beyond that 
contemplated by the rating schedule) due exclusively to the 
service-connected disability.  Indeed, the appellant himself 
has not mentioned any significant adverse effect on his 
employment over the last 50 years because of the right leg 
and thigh burn scars.  

In all, the Board does not find that the evidence presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria, so as to warrant the assignment of a higher rating, 
on an extraschedular basis, for the disability which is the 
subject of this appeal.  38 C.F.R. § 3.321(b)(1) (1999).  

ORDER

Entitlement to an increased rating for burn scars of the 
right thigh and leg is denied. 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

